Citation Nr: 0115765	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-16 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of educational benefits, 
pursuant to Chapter 35, Title 38, United States Code, for 
courses completed from August 1989 to August 1991.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran upon whose service this claim is based served on 
active duty from June 1959 to December 1959, October 1961 to 
August 1962, and November 1965 to March 1966.  The appellant 
is a child of the veteran.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision of the 
Atlanta, Georgia, Regional Office (RO), which denied the 
appellant's claim seeking entitlement to the payment of 
educational benefits under Chapter 35, Title 38, United 
States Code, for courses taken from August 1989 to August 
1991.  This matter was previously before the Board and 
remanded in February 2000 for additional development.

As a preliminary matter, in the Board's prior remand of this 
appeal it was pointed out that the appellant had raised 
issues of clear and unmistakable error with RO rating 
decisions in July 1983, January 1986, February 1988, and 
December 1996.  These claims were referred to the RO for 
proper disposition.  Pursuant thereto, in written 
correspondence dated in May 2000, the appellant explained the 
he was raising the issue of clear and unmistakable error in 
reference to the denial of his claim for retroactive 
educational benefits pursuant to Chapter 35, Title 38, United 
States Code for courses taken from 1989 to 1991.  However, 
pursuant to 38 C.F.R. § 3.105(a) (2000), previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Thus, the issue of clear and unmistakable error in the July 
1998 decision which denied the appellant's claim for the 
aforementioned educational benefits is not ripe for appellate 
review by the Board as the decision is not final and is under 
appellate review now.



FINDINGS OF FACT

1.  The appellant was born in February 1970 and is the son of 
the veteran

2.  A document entitled DEA Eligibility Information Exchange, 
noting the appellant's name, was dated in January 1997.

3.  In July 1998, the appellant submitted a formal 
application (VA Form 22-5490) for entitlement to Dependents' 
Educational Assistance benefits for school attendance from 
1989 to 1991.

4.  The appellant did not have a claim of entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35 pending on October 15, 1993, for consideration of 
entitlement to benefits pursuant to the Giusti Bravo 
settlement agreement.

5.  The course of education that the appellant obtained from 
1989 to 1991 was not approved by the State approving agency 
for the State in which the school was located; in addition, 
there is no evidence that the VA approved this course of 
education.


CONCLUSION OF LAW

The appellant's claim of entitlement to retroactive payments 
of educational assistance benefits, pursuant to Chapter 35, 
Title 38, United States Code for courses completed from 
August 1989 to August 1991, lacks legal merit and entitlement 
under the law and the claim must be denied.  38 U.S.C.A. §§ 
3500, 3501 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 21.3130, 21.4131 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant contends that, as a child of a veteran whose 
disability rating was affected by the Giusti Bravo case 
settlement, he should be found to have been entitled to 
Survivors' and Dependents' Educational Assistance benefits 
for the courses he attended between August 1989 and August 
1991.

In evaluating this claim, the Board has reviewed both the 
appellant's VA education folder and the veteran's VA claims 
folder.  The earliest evidence of a claim for education 
benefits for the appellant appears to be a DEA Eligibility 
Information Exchange form, naming the appellant, dated in 
January 1997.  The appellant's education folder contains a VA 
Enrollment Certification (VA Form 22-1999), dated in May 
1998, that shows he completed courses from August 1989 to 
August 1991 at the Job Corps Program, Puerto Rico Youth 
Volunteer Corps.  In addition, the education folder contains 
a formal application for education benefits, VA Form 22-5490, 
dated in July 1998.  The Board notes that, although the 
veteran's claims folder contains evidence dated earlier 
requesting education benefits, such claims were made for the 
appellant's older brothers.  Accordingly, the Board finds 
that the earliest evidence of a claim for educational 
assistance benefits for this appellant is January 1997.

In July 1998, the RO denied the appellant's claim for 
educational assistance benefits under Chapter 35 on the basis 
that such eligibility was not established before the 
appellant's twenty-sixth birthday.  Furthermore, the 
appellant was 26 in July 1996 and the effective date of 
entitlement was not between his eighteenth and twenty-sixth 
birthdays.  The RO notified the appellant that he needed to 
provide evidence to show that he applied for and was denied 
education benefits prior to his twenty-sixth birthday for any 
further action to be taken.  The appellant appealed the 
decision and in February 2000, the Board remanded the case 
for further development.

In the May 2000 Supplemental Statement of the Case, the RO 
continued to deny the appellant's claim on the basis that the 
ending date for Chapter 35 benefits is the twenty-sixth 
birthday of the eligible claimant.  In this case, the 
appellant was 26 on February [redacted], 1996, and he had not filed a 
claim for Chapter 35 benefits until subsequent to the 
delimiting date.  The RO also informed the appellant that VA 
handled original claims for Chapter 35 benefits, filed after 
October 15, 1993, under normal procedures.  This was in 
reference to the appellant's contention that his claim should 
be handled differently because it was affected by the 
settlement in the Giusti Bravo case.  Under that settlement, 
Chapter 35 benefits had to be terminated or denied prior to 
October 15, 1993, in order to receive retroactive benefits 
and, therefore, the appellant was not eligible.  In addition, 
the RO notified the appellant that in order to be eligible 
for education benefits, the course of education offered by a 
school must be approved by the State Approving Agency for the 
state in which the school is located.  The RO noted that the 
Puerto Rico Youth Volunteer Corps, the school for which the 
appellant was requesting payment, had not been approved by 
the State Approving Agency of Puerto Rico.

In a statement dated in May 2000, the appellant contends that 
a claim for education benefits was submitted after he 
graduated from high school but that the VA employee who was 
given the claim informed them that he was not entitled to 
Chapter 35 benefits because his father was not permanent and 
totally disabled at that time (1988).  The appellant argued 
that he should not be punished for the error of a VA 
employee.

In June 2000, the appellant submitted a statement, along with 
a letter dated in October 1998, from the General Council of 
Education of Puerto Rico.  The appellant contends that the 
letter shows that the school he attended was approved by the 
state agency in Puerto Rico.  However, a letter dated in 
November 2000 from the Associate Director of the State 
Approving Agency in Puerto Rico, notes that the Puerto Rico 
Youth Volunteer Corps had not requested the Agency's approval 
and that the certification from the General Council of 
Education of Puerto Rico only authorized the institution to 
begin operations; it was not an approval letter.  In a 
January 2001 Supplemental Statement of the Case, the RO 
continued to deny the appellant's claim for education 
benefits under Chapter 35.

II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for his claim and the pertinent VA law and 
regulations in a Statement of the Case dated in October 1998, 
the Board remand dated in February 2000, a Supplemental 
Statement of the Case dated in May 2000, and another 
Supplemental Statement of the Case dated in January 2001.  In 
addition, in this case, there appears to be no outstanding 
evidence which should be obtained for an equitable 
disposition of the claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.  Accordingly, the appellant will not 
be prejudiced as a result of the Board deciding this claim 
without remanding the case to the RO for further development 
in light of the VCAA.

The evidence reflects that the appellant is the veteran's 
"child" as that term is defined in 38 C.F.R. § 3.57(a) 
(2000).  Basic eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code, may 
be established in several ways, including being a child of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(iii) (West 1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2000).  The basic beginning date of an 
eligible child's period of eligibility is his eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 
38 C.F.R. § 21.3041(a).

When the appellant filed his claim for educational assistance 
benefits, the regulations provided that in determining the 
commencing date for an award of dependents' educational 
assistance benefits, VA will apply the provisions of 38 
C.F.R. § 21.4131.  38 C.F.R. § 21.3130(e) (2000).  The 
pertinent regulation at the time of the appellant's claim 
provided that the commencing date of the award of educational 
assistance benefits shall be the latest of the following 
dates:  (1) The date certified by school or establishment 
under § 21.4131(b) or (c); (2) The date one year prior to the 
date or receipt of the application or enrollment 
certification, whichever is later; or (3) The later of the 
following:  (i) the effective date of the approval of the 
course, or (ii) one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1998).

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the appellant's appeal, effective June 3, 1999.  
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  Pursuant to the 
criteria in effect subsequent to June 3, 1999, the 
regulations now provide that for the first award of 
Dependents' Educational Assistance benefits, the commencing 
date of the award of educational assistance will be the 
latest of:  (1) the beginning date of eligibility; (2) one 
year before the date of claim; (3) the date the educational 
institution certifies; or (4) the effective date of the 
approval of the course or one year before the date VA 
receives that approval notice, whichever is later.  38 C.F.R. 
§ 21.4131 (d)(1) (2000).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Both 
the old regulation and the new regulation dictate that 
retroactive payments for Dependents' Educational Assistance 
benefits may only be made for one year prior to the date of 
claim for such benefits.  The new regulations require only a 
claim, formal or informal, for benefits, and the old 
regulations required a formal application claim.  
Accordingly, in this case, under the amended regulations, the 
claim could be considered to have been submitted in January 
1997, the date of the DEA Eligibility Information Exchange 
form, rather than July 1998, the date of the formal 
application for educational assistance.  In all other 
regards, the old and new regulations are substantively 
similar.

The evidence in this case shows that the earliest claim for 
dependents' educational assistance for the appellant for 
courses taken from August 1989 to August 1991 was not 
received until January 1997, with the formal claim received 
in July 1998.  Therefore, under the regulations, the 
appellant may not be paid educational assistance benefits for 
any course undertaken prior to January 1996.  The regulations 
specifically prohibit payment of benefits prior to the date 
one year before receipt of the claim.  38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. §§ 21.3130(e), 21.4131 (2000).

The appellant contends that as the veteran's permanent and 
total rating, and eligibility for Dependents' Educational 
Assistance, were restored by VA based upon an administrative 
review of his case pursuant to the Giusti Bravo settlement 
agreement, retroactive benefits pursuant to 38 U.S.C. Chapter 
35 should also have been restored pursuant to the settlement 
agreement.  However, in order to be considered for 
retroactive Dependents' Educational Assistance benefits 
pursuant to the settlement agreement, the appellant must have 
filed a claim for such benefits on or prior to October 15, 
1993.  The Giusti-Bravo settlement agreement provided that:

A veteran's disability rating is relevant 
to the proper disposition of certain claims 
for VA benefits.  If a spouse, child or 
dependent of a class member files a claim 
for any such benefit, or has a claim 
pending at the time the Court approves this 
Stipulation and Order, VA is bound in the 
disposition of this claim by a final 
decision in the special settlement review.

Stipulation and Order, Giusti-Bravo v. U.S. Dep't of Veterans 
Affairs, Civ. Div. No. 87-0590 (D.P.R.).

The Stipulation and Order in the Giusti Bravo case was 
approved by the Court on October 15, 1993.  Therefore, in 
order to be considered pursuant to that settlement agreement, 
the appellant must have had a claim filed on or pending on 
October 15, 1993.  Here, the earliest claim of entitlement to 
Dependents' Educational Assistance benefits was received by 
VA in January 1997.  Therefore, the appellant does not meet 
the criteria found in the settlement agreement for 
consideration of entitlement to retroactive Dependents' 
Educational Assistance benefits pursuant to the terms of the 
settlement agreement.

Moreover, the appellant's claim is for VA educational 
assistance benefits for course work he completed from 1989 to 
1991 through the Job Corps Program, Puerto Rico Youth 
Volunteer Corps.  The evidence of record demonstrates that 
this institution had not requested and received approval from 
the State Approving Agency in Puerto Rico.  Accordingly, even 
if the appellant had been eligible for VA educational 
assistance benefits for schooling from 1989 to 1991, the 
course of education which he completed during those years was 
not properly approved.  See 38 C.F.R. § 21.4250.  

Accordingly, the Board finds that the appellant's claim of 
entitlement to retroactive payments of educational assistance 
benefits, pursuant to Chapter 35, Title 38, United States 
Code for courses completed from August 1989 to August 1991, 
lacks legal merit and entitlement under the law and the claim 
must be denied.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 21.3130, 
21.4131.


ORDER

Entitlement to retroactive payments of educational assistance 
benefits, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed from August 1989 to August 1991, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

